DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .





Information Disclosure Statement
The information disclosure statements submitted on January 13, 2021 and March 29, 2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner, except where lined through.






Claim Objections
Claim 27 is objected to because of the following informalities:  line 13 includes the word “and” twice.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-38 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nongpiur et al. (US 2017/0199934 A1).

As to claim 21, Nongpiur discloses a method for composition of audio content [Paragraph 0002] comprising: 
receiving an input audio feed [Raw audio data] including one or more objects distributed in multiple frames [Audio segments], wherein an object of interest [Segments of interest] in the one or more objects is identifiable based on a unique characteristic [“Upon receiving a user preference indicating a sound signature of interest, one or more designated audio segments of interest may be generated from an input audio stream based on the user preference. Referring to FIG. 2, an audio storage 204 provides storage of raw and processed audio data in the cloud 108. In an embodiment, the audio storage 204 may be part of the data storage as shown in FIG. 1.” Paragraphs 0017, 0022 and 0023]; 
generating a fingerprint [Audio data tagged, sound signature] of at least a portion of the input audio feed [“The quality of portions of the audio data tagged by the audio marker 302 enhances by filtering noise from the audio. In another example, the audio enhancer 304 enhances the quality of the audio by separating different types of sounds in the frequency domain according to characteristic signatures of different types of sounds, for example, by separating dog barks from human conversation.” Paragraphs 0020 and 0026]; 
retrieving, from a database [Audio from cloud storage 110 on FIG. 1], a fingerprint [User’s preferences] of the object of interest [“In FIG. 4, the audio marker 302 includes an input 402 for receiving a user specified selection of detector type, which may be part of user preferences as described above. ” Paragraphs 0019, 0029 and 0032]; 
comparing the fingerprint of at least the portion of the input audio feed with the fingerprint of the object of interest to detect matched frames that include the fingerprint of the object of interest [“The audio summarizer uses the stored signature for comparison with sounds in the raw audio data stream and tag those portions of the raw audio data stream that match the stored signature.” Paragraphs 0032]; 
generating a target audio stream having the object of interest by compositing the matched frames [“The audio summarizer detects multiple types of sounds that may be of interest to the user, and may ask the user for disambiguation, that is, to select one type of sound to be used as a signature.” Paragraphs 0032 and 0034]. 
partially eliminating objects that do not correspond to the object of interest, from the target audio stream [“It may be desirable to present the user with enhanced relevant portions of an audio or audio-video event while eliminating or suppressing noises and other artifacts in a sound stream that are not included in the user's list of desirable types of sounds.” Paragraphs 0016 and 0036]. 

As to claim 22, Nongpiur discloses the method of claim 21, wherein partially eliminating objects includes partially suppressing the sounds of objects that do not correspond to the object of interest [Paragraphs 0016 and 0036]. 

As to claim 23, Nongpiur discloses the method of claim 21, further comprising: creating a timeline of the input audio feed [Paragraphs 0017 and 0036]; and 
annotating the timeline of the input audio feed at positions corresponding to positions of the matched frames [Paragraphs 0017 and 0036].  

As to claim 24, Nongpiur discloses the method of claim 23, wherein the annotating allows playing of the target audio stream at the positions of the matched frames [Paragraphs 0017 and 0026].  

As to claim 25, Nongpiur discloses the method of claim 23, wherein the annotating allows selective seeking the positions of the matched frames, without generation of the target audio stream [Paragraphs 0017 and 0020].  

As to claim 26, Nongpiur discloses the method of claim 23, wherein the user selects the object of interest from the timeline [Paragraphs 0017 and 0020].  

As to claim 27, Nongpiur discloses a non-transitory computer-readable storage medium storing instructions configured for composition of audio content to perform a method [Paragraph 0047] comprising: see claim 21’s rejection above for the rest of claim’27 limitations.  

As to claim 28 , see claim 22’s rejection above.

As to claim 29 , see claim 23’s rejection above.

As to claim 30 , see claim 24’s rejection above.

As to claim 31 , see claim 25’s rejection above.

As to claim 32 , see claim 26’s rejection above. 

As to claim 33, Nongpiur discloses an apparatus [FIG. 6] for composition of audio content comprising: 
a memory [Memory 27 on FIG. 6]; 
one or more processors [Processor 24 on FIG. 6] electronically coupled to the memory [Paragraph 0046] and configured for: see claim 21’s rejection above for the rest of claim 33’s rejection.

As to claim 34 , see claim 22’s rejection above.

As to claim 35 , see claim 23’s rejection above.

As to claim 36 , see claim 24’s rejection above.

As to claim 37 , see claim 25’s rejection above.

As to claim 38 , see claim 26’s rejection above.
 

 













Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,901,685 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because at least one claim of the instant application is being taught by the claims of the U.S. Patent.
The patented claims would reject the application claims since they are narrower than the application claims. 
Patented claim 1 claims a method for composition of audio content which perform the feature of generating a target audio stream having the first object of interest and the second object of interest by compositing the first matched frames and the second matched frames.     
The pending claim 21 recites a method for composition of audio content which perform the similar feature of generating a target audio stream having the object of interest by compositing the matched frames.
The difference between the two claims is that the pending claim 21 recites an additional element, “partially eliminating objects that do not correspond to the object of interest, from the target audio stream.” to perform the claimed feature. Patent claim 2 includes in patent claim will complete pending claim 21’s limitations.
Therefore, patented claim 1 and 2 reject the pending claim 21.

Pending claims 22-38 have the same limitations comparing the patented claims 3-14 as shown on the table below.
				
Pending claims
Patented claims
21. A method for composition of audio content comprising: receiving an input audio feed including one or more objects distributed in multiple frames, wherein an object of interest in the one or more objects is identifiable based on a unique characteristic; generating a fingerprint of at least a portion of the input audio feed; retrieving, from a database, a fingerprint of the object of interest; comparing the fingerprint of at least the portion of the input audio feed with the fingerprint of the object of interest to detect matched frames that include the fingerprint of the object of interest; generating a target audio stream having the object of interest by compositing the matched frames; and partially eliminating objects that do not correspond to the object of interest, from the target audio stream.
22. The method of claim 21, wherein partially eliminating objects includes partially suppressing the sounds of objects that do not correspond to the object of interest.
23. The method of claim 21, further comprising: creating a timeline of the input audio feed; and annotating the timeline of the input audio feed at positions corresponding to positions of the matched frames.
24. The method of claim 23, wherein the annotating allows playing of the target audio stream at the positions of the matched frames.
25. The method of claim 23, wherein the annotating allows selective seeking the positions of the matched frames, without generation of the target audio stream.
26. The method of claim 23, wherein the user selects the object of interest from the timeline.
27. A non-transitory computer-readable storage medium storing instructions configured for composition of audio content to perform a method comprising: receiving an input audio feed including one or more objects distributed in multiple frames, wherein an object of interest in the one or more objects is identifiable based on a unique characteristic; generating a fingerprint of at least a portion of the input audio feed; retrieving, from a database, a fingerprint of the object of interest; comparing the fingerprint of at least the portion of the input audio feed with the fingerprint of the object of interest to detect matched frames that include the fingerprint of the object of interest; generating a target audio stream having the object of interest by compositing the matched frames; and; and partially eliminating objects that do not correspond to the object of interest, from the target audio stream.
28. The computer-readable storage medium of claim 27, wherein partially eliminating objects includes partially suppressing the sounds of objects that do not correspond to the object of interest.
29. The computer-readable storage medium of claim 27, the method further comprising: creating a timeline of the input audio feed; annotating the timeline of the input audio feed at positions corresponding to positions of the matched frames.
30. The computer-readable storage medium of claim 29, wherein the annotating allows playing of the target audio stream at the positions of the matched frames.
31. The computer-readable storage medium of claim 29, wherein the annotating allows selective seeking the positions of the matched frames, without generation of the target audio stream.
32. The computer-readable storage medium of claim 29, wherein the user selects the object of interest from the timeline.
33. An apparatus for composition of audio content comprising: a memory; one or more processors electronically coupled to the memory and configured for: receiving an input audio feed including one or more objects distributed in multiple frames, wherein an object of interest in the one or more objects is identifiable based on a unique characteristic; generating a fingerprint of at least a portion of the input audio feed; retrieving, from a database, a fingerprint of the object of interest; comparing the fingerprint of at least the portion of the input audio feed with the fingerprint of the object of interest to detect matched frames that include the fingerprint of the object of interest; generating a target audio stream having the object of interest by compositing the matched frames; and partially eliminating objects that do not correspond to the object of interest, from the target audio stream.
34. The apparatus of claim 33, wherein partially eliminating objects includes partially suppressing the sounds of objects that do not correspond to the object of interest.
35. The apparatus of claim 33, wherein the one or more processors are further configured for: creating a timeline of the input audio feed; and annotating the timeline of the input audio feed at positions corresponding to positions of the matched frames.
36. The apparatus of claim 35, wherein the annotating allows playing of the target audio stream at the positions of the matched frames.
37. The apparatus of claim 35, wherein the annotating allows selective seeking the positions of the matched frames, without generation of the target audio stream.
38. The apparatus of claim 35, wherein the user selects the object of interest from the timeline.


1. A method for composition of audio content comprising: receiving a first audio feed and a second audio feed, each feed including one or more objects distributed in multiple frames; generating a fingerprint of at least a portion of the first audio feed and a fingerprint of at least a portion of the second audio feed; retrieving, from a database, a fingerprint of a first object of interest and a fingerprint of a second object of interest; comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest to detect first matched frames that include the fingerprint of the first object of interest; comparing the fingerprint of at least the portion of the second audio feed with the fingerprint of the second object of interest to detect second matched frames that include the fingerprint of the second object of interest; and generating a target audio stream having the first object of interest and the second object of interest by compositing the first matched frames and the second matched frames.
2. The method of claim 1, wherein comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest fingerprint of the second object of interest are associated with partial elimination of objects that do not correspond to the first and second objects of interest, from the target audio stream.
3. The method of claim 1, wherein comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest and comparing the fingerprint of at least the portion of the second audio feed with the fingerprint of the second object of interest are associated with complete elimination of objects that do not correspond to the first and second objects of interest, from the target audio stream.
4. The method of claim 1 further comprising: creating a first timeline of the first audio feed and a second timeline of the second audio feed; and annotating the first and second timelines of the audio feeds at positions corresponding to positions of the first and second matched frames, respectively.
5. The method of claim 4, wherein the annotating allows playing of the target audio stream at the positions of the first and second matched frames.
6. The method of claim 4, wherein the annotating allows selective seeking the positions of the first and second matched frames, without generation of the target audio stream.
7. A non-transitory computer-readable storage medium storing instructions configured for composition of audio content to perform a method comprising: receiving a first audio feed and a second audio feed, each feed including one or more objects distributed in multiple frames; generating a fingerprint of at least a portion of the first audio feed and a fingerprint of at least a portion of the second audio feed; retrieving, from a database, a fingerprint of a first object of interest and a fingerprint of a second object of interest; comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest to detect first matched frames that include the fingerprint of the first object of interest; comparing the fingerprint of at least the portion of the second audio feed with the fingerprint of the second object of interest to detect second matched frames that include the fingerprint of the second object of interest; and compositing the first matched frames and the second matched frames to generate a target audio stream having the first object of interest and the second object of interest.
8. The computer-readable storage medium of claim 7, wherein comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest and comparing the fingerprint of at least the portion of the second audio feed with the fingerprint of the second object of interest are associated with partial elimination of objects that do not correspond to the first and second objects of interest, from the target audio stream.
9. The computer-readable storage medium of claim 7, wherein the matching causes, from the target audio stream, complete elimination of objects that do not correspond to the first and second objects of interest to the listener.
10. The computer-readable storage medium of claim 7, the method further comprising: creating a first timeline of the first audio feed and a second timeline of the second audio feed; annotating the first and second timelines of the audio feeds at positions corresponding to positions of the first and second matched frames, respectively.
11. An apparatus for composition of audio content comprising: a memory; and one or more processors electronically coupled to the memory and configured for: receiving a first audio feed and a second audio feed, each feed including one or more objects distributed in multiple frames; generating a fingerprint of at least a portion of the first audio feed and a fingerprint of at least a portion of the second audio feed; retrieving, from a database, a fingerprint of a first object of interest and a fingerprint of a second object of interest; comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest to detect first matched frames that include the fingerprint of the first object of interest; comparing the fingerprint of at least the portion of the second audio feed with the fingerprint of the second object of interest to detect second matched frames that include the fingerprint of the second object of interest; and compositing the first matched frames and the second matched frames to generate a target audio stream having the first object of interest and the second object of interest.
12. The apparatus of claim 11, wherein comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest and comparing the fingerprint of at least the portion of the second audio feed with the fingerprint of the second object of interest are associated with partial elimination of objects that do not correspond to the first and second objects of interest, from the target audio stream.
13. The apparatus of claim 11, wherein comparing the fingerprint of at least the portion of the first audio feed with the fingerprint of the first object of interest and comparing the fingerprint of at least the portion of the second audio feed with the fingerprint of the second object of interest are associated with complete elimination of objects that do not correspond to the first and second objects of interest, from the target audio stream.
14. The apparatus of claim 11, wherein the one or more processors are further configured for: creating a first timeline of the first audio feed and a second timeline of the second audio feed; and annotating the first and second timelines of the audio feeds at positions corresponding to positions of the first and second matched frames, respectively.



















Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD GAUTHIER whose telephone number is (571)272-7539. The examiner can normally be reached 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAN TSANG can be reached on (571) 272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD GAUTHIER/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        


September 20, 2022